

Exhibit 10.23
FNB FINANCIAL SERVICES CORPORATION


LONG TERM INCENTIVE PLAN


FNB Financial Services Corporation, parent of FNB Southeast (collectively
referred to herein as “FNB” or the “Employer”), hereby adopts a Long Term
Incentive Plan (the “Plan”) for those senior management employees who have
significant policy-making roles and who are designated as eligible to
participate in the Plan. This Plan is effective January 1, 2006.


1.      Purpose of the Plan


The Purpose of the Plan is to encourage eligible senior management employees to
make long term decisions that increase FNB’s shareholder value and to enhance
FNB’s ability to retain such employees.


2.     Definitions


(a)      Average Annual Base Salary - Shall mean the average of the base annual
salary of the Participant for the Measurement Period, provided however, that
salary shall not include amounts awarded or received under this Plan, Annual
Incentive bonuses, commissions, overtime pay, or benefits (or the value of
benefits) provided by FNB’s contributions pursuant to its pension, 401(k),
profit sharing, health care, life insurance or similar benefit programs.
However, the annual Base Salary shall include the amount of any pre-tax
deferrals made by the Participant to FNB’s Section 125 welfare plans, 401(k) or
non-qualified deferred compensation plan.


(b)      Beneficiary - The person or persons last designated in writing by the
Participant to receive any amount of Incentive Compensation to which he is
entitled under this Plan at the time of, or in the event of, his death; or if no
designation shall be in effect at the time of a Participant’s death or if all
designated beneficiaries shall have predeceased the Participant, then the
beneficiary shall be the following, in the order listed:



 
(i)
Such Participant’s surviving spouse, if any;




 
(ii)
Otherwise, the Participant’s estate



(c)      Board - The Board of Directors of FNB Financial Services Corporation.


(d)      Change in Control - In accordance with Code Section 409A, a “Change in
Control” shall be deemed to have occurred under this Plan, upon the occurrence
of any one or more of the events described below in Sections 2(d)1, 2(d)2,
2(d)3, in each case as defined herein and as further defined and interpreted in
Section 409A:



 
1.
Change in Ownership of the Employer - A “change in ownership” occurs on the date
that any one person, or more than one persons acting as a group, acquires
ownership of stock of the Employer that, together with stock already held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Employer.




 
2.
Change in effective Control of the Employer - A “change in effective control”
occurs on the date either one of the following events occurs:




 
a)
Any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent


 
89

--------------------------------------------------------------------------------

 

            acquisition by such person or persons) ownership of stock of the
Employer possessing 35% or more of the total voting power of the stock of the
Employer; or



 
b)
A majority of members of the Employer’s Board of Directors are replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Employer’s Board of Directors prior to the
date of the appointment or election; provided that for purposes of this
paragraph (b) the term Employer shall refer to the Employer for which no other
corporation is a majority shareholder for purposes of this paragraph.




 
3.
Change in the ownership of a substantial portion of the assets of the Employer.
A “change in the ownership of a substantial portion of the assets of the
Employer” occurs on the date that any one person, or more than one person acting
as a group, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Employer that have a total gross fair value equal to 40% or more of the total
gross fair market value of all the assets of the Employer immediately prior to
such acquisition or acquisitions.



(e)      Committee - The Compensation Committee of the Board of FNB or any other
Committee of the Board that is designated to perform the functions of
compensation and personnel related matters.


(f)       Common Stock - The common stock of FNB Financial Services Corporation,
with no par value per share, or as amended.


(g)       Disability - For purposes of this Plan and in accordance with Code
Section 409A, a participant shall be considered disabled if the participant
either is:



 
(i)
Unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or




 
(ii)
By reason of any medically determinable physical or mental impairment (which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months) receiving income replacement benefits for a
period of 3 or more months under an accident and health plan covering employees
of the Employer.



(h)      Employer - FNB Financial Services Corporation, FNB Southeast and/or any
other entity designated by the Board whose senior management employees are
eligible to participate in this Plan.


(i)       Executive Officer - An executive officer of the Employer who has been
designated by the Committee responsible for recommending to the Committee those
senior management employees of the Employer for participation in this Plan.


(j)       Fair Market Value - The Fair Market Value of a share of Common Stock
on any particular date shall mean:


(i)       If the Common Stock is not then traded on a national stock exchange,
the average closing price for a share of Common Stock, as quoted by NASDAQ or
its market makers; or


(ii)       If the Common Stock is then traded on a national stock exchange, the
average closing price for a share of the Common Stock as traded on the largest
stock exchange on which it is then traded.

 
90

--------------------------------------------------------------------------------

 

(k)      Good Reason - A “voluntary” termination of employment by the
Participant because of:



 
(i)
The assignment to the Participant, without his express consent, of duties
inconsistent with his executive position with FNB on the effective date of the
Change in Control or, in the event of a Threatened Change in Control, the first
date the threat becomes manifest; or




 
(ii)
A reduction in the Participant’s Base Annual Salary below the annual amount in
effect as of the first date a Threatened Change in Control becomes manifest or
as of the effective date of the Change in Control; or




 
(iii)
A material reduction in the level, scope or coverage of life insurance, medical
or hospitalization insurance, disability insurance or of similar plans or
benefits (including FNB’s pension or other retirement plan) below that being
provided by FNB to the Participant as of the first date a Threatened Change in
Control becomes manifest, or as of the effective date of the Change in Control,
or the elimination of any such insurance, plans or benefits, unless such
reduction or elimination applies proportionately to all salaried employees of
FNB who participated in such benefits prior to the Change in Control or
Threatened Change in Control; or




 
(iv)
The failure by FNB to obtain the express written assumption of the obligations
under this Plan by any successor as contemplated herein.



(k)   Incentive Compensation Award - The amount which is to be paid to a
Participant under this Plan, based upon FNB Financial Services Corporation’s
achievement of the Performance Objectives during the Measurement Period.


(l)    Measurement Period - A multiple Plan Year period with respect to which
the Performance Objectives and Performance Goals are established. The Board
shall establish the number of calendar years for each Measurement Period, which
shall generally be three (3) to five (5) calendar years. The Measurement Period,
once established by the Board, shall defined in the Plan Rules and included in
the Exhibit as provided in Section 5(d).


(m)  Participant Award Certificate - The certificate or letter provided to each
Participant under the Plan which sets forth for a Measurement Period the length
of the Measurement Period, the Performance Objectives, the Performance Goals,
the Incentive Compensation award levels and certain other information.


(n)   Participants - The senior management employees of the Employer who have
significant policy-making roles or who have an ability to affect policy and who
are recommended to participate by the Executive Officer and their participation
has been approved by the Board.


(o)   Performance Objectives - The basis of measurement established by the Board
for a Measurement Period which will include for each Measurement Period one or
more of the following measurement factors:



 
(i)
Total shareholder return,

     

 
(ii)
Return on average assets,

     

 
(iii)
Return on average equity,

     

 
(iv)
Growth in average earning assets,

     

 
(v)
Increase in diluted earnings per share,

     

 
(vi)
Increase in book value per share,

     

 
(vii)
Ratio of operating revenue to operating overhead (efficiency) or


 
91

--------------------------------------------------------------------------------

 


 
(viii)
Other measurement factors as determined by the Board.



In selecting the Performance Objectives for a Measurement Period, the Board may
establish different weights to be given to each Performance Objective in
determining an award of Incentive Compensation.


(p)   Performance Goals - The achievement level established by the Board
relating to each Performance Objective for a Measurement Period and which are
used to determine the amount of Incentive Compensation Award to be awarded to a
Participant.


(q)   Plan Year - A calendar year during which this Plan is in effect.


(r)   Retirement - Shall mean the date that a Participant qualifies for Early or
Normal Retirement under the Employer’s qualified Defined Benefit Plan, known as
the FNB Financial Services Employee’s Pension Plan.


(s)   Section 409A- Shall mean Section 409A of the Internal Revenue Code Section
409A, including regulations and guidance issued thereunder.


(t)   Terminate- Shall mean, when used in connection with termination of
employment, that a Participant has incurred a “separation from service” within
the meaning of Section 409A.


(u)   Termination Date - December 31, 2015. No Measurement Periods may commence
under this Plan after the Termination Date, but each Measurement Period then in
progress shall continue until it is completed (unless otherwise terminated
earlier in accordance with any other provision of the Plan).


(v)  Termination “For Cause” - Shall mean the involuntary termination of
employment of an Participant by the Employer “For Cause.” For purposes of this
Plan, “For Cause” shall mean:



 
(i)
the continued failure of a Participant to perform substantially the duties of
his executive position with the Employer (other than because of his/her
Disability as herein defined) after a written demand for such substantial
performance is delivered to the Executive by either the Chief Executive Officer
of the Employer or the Board. Such notice delivered shall identify the manner
and the areas believed to be lacking in the substantial performance of the
Participant’s duties;




 
(ii)
the engaging by the Participant in illegal or gross misconduct which is
materially and demonstrably injurious to FNB;




 
(iii)
an act by a Participant which constitutes a material breach of his fiduciary
duty to FNB which is intended by the Participant to injure the reputation or
business of FNB.



(w)  Termination “Without Cause” - Shall mean any involuntary termination of
employment of a Participant by the Employer for any reason other than “For
Cause.”


(x)  Threatened Change in Control - Any pending tender offer for FNB Financial
Services Corporation’s outstanding shares of Common Stock, or any pending bona
fide offer to acquire FNB Financial Services Corporation by merger or
consolidation, or any other pending action or plan to effect a Change in Control
of FNB Financial Services Corporation.


3.      Administration and Operation of the Plan


The Committee, subject to Board approval, shall have the authority to:

 
92

--------------------------------------------------------------------------------

 




 
(a)
Approve or disapprove the senior management employees recommended by the
Employer’s Executive Officer to participate in the Plan for each Measurement
Period;




 
(b)
Establish Measurement Periods, Performance Objectives and the weight to be given
to each Performance Objective, Performance Goals and Incentive Compensation
levels;




 
(c)
Amend and/or terminate the Plan as provided in paragraphs 7(c) and 7(d);




 
(d)
Determine rights to payment and methods of payment of Incentive Compensation;




 
(e)
Perform all other functions required to administer and to operate the Plan,
including the adoption of such rules and regulations as may be necessary to
carry out its functions;




 
(f)
Make all other determinations necessary or desirable in administering the Plan,
including the discretionary power to interpret the provisions of the Plan; and




 
(g)
Construe and interpret the Plan and determine the eligibility for benefits and
the amount of such benefits.




 
(h)
Notwithstanding anything to the contrary, the Committee will construe and
interpret the Plan in a manner so as to comply with Section 409A.



4.      Participation and Plan Entry Date



 
(a)
Participation and Plan Entry at beginning of a Measurement Period



At the beginning of each Measurement Period the Employer’s Executive Officer
shall recommend to the Board the proposed list of eligible Participants for that
Measurement Period. The Board shall approve the Participants for participation
for said Measurement Period, and the approved Participants shall become
Participants as of the first day of the Measurement Period



 
(b)
Participation and Plan Entry after the beginning of a Measurement Period



The Employer’s Executive Officer may recommend and the Board may approve an
eligible Participant for entry into the Plan during the course of a Measurement
Period. Notwithstanding the preceding sentence, no eligible Participant will be
permitted to join the Plan during the last 12 months of any Measurement Period
in progress. The amount of a Participant’s Target Award shall be adjusted pro
rata to take into account his/her potential participation for less that the full
term of the Measurement Period.


5.       Performance Objectives, Performance Goals and Incentive Compensation
Levels


At or prior to the beginning of each Plan Year (unless a later date is selected
and is permissible), the Committee (subject to Board approval), may implement a
new Plan for the Measurement Period beginning with such Plan Year and shall
designate the following:



 
(a)
The senior management employees who are recommended by the Executive Officer and
eligible to participate in the Plan for the Measurement Period.




 
(b)
The Performance Objectives and the weight to be given to each objective, the
Performance Goals and Incentive Compensation award level for the Measurement
Period. For each Performance Objective and Performance Goal, the Committee may
establish a:


 
93

--------------------------------------------------------------------------------

 

                         (i)       Threshold - At which an Incentive
Compensation Award amount would be paid and below which no Incentive
Compensation Award would be paid,



 
(ii)
Target - At which the target Incentive Compensation Award would be paid and




 
(iii)
Maximum - At or above which the maximum Incentive Compensation Award would be
paid.



The Committee, subject to Board approval, may also establish the Incentive
Compensation Award amount payable for each Participant at the threshold, target
and maximum levels of attainment.



 
(c)
In the event during any Measurement Period (where an award is dependent upon a
Performance Objective involving Common Stock) there is (i) any dividend payable
in shares of Common Stock; (ii) any re-capitalization, reclassification,
split-up or consolidation, or other change in the Common Stock; or (iii) an
exchange of the outstanding shares of Common Stock for a different number or
class of shares of stock or other securities of any other corporation in
connection with a merger, consolidation or other reorganization of or involving
FNB Financial Services Corporation, then the Board shall, in such manner as it
shall determine in its sole discretion, appropriately adjust the Performance
Objectives and the Performance Goals, and the threshold, target and maximum
amounts with respect thereto, in order to reflect such change. Any such
adjustments made by the Board shall be final, conclusive and binding upon all
persons, including, without limitation, FNB Financial Services Corporation, FNB
Southeast its corporate successors and any Participants.




 
(d)
An Exhibit shall be prepared and attached to the Plan reflecting the Committee’s
or Board’s designation of the items set forth in subparagraphs 5(a), 5(b) and
5(c) above. This Exhibit shall be referred to as the “Plan Rules” for each
Measurement Period. Each Participant approved by the Board will be provided a
Participant Award Certificate indicating his participation in the Plan and the
Performance Objectives, the Performance Goals and the Incentive Compensation
Award levels applicable to him/her.



6.     Payment of Incentive Compensation



 
(a)
In General



1.             If a Participant remains in the continuous employment of the
Employer until the last day of the applicable Measurement Period, such
Participant shall be entitled to receive the Incentive Compensation Award he/she
has earned based upon the levels of attainment of the Performance Goals for the
Measurement Period, subject to any forfeiture as provided in Section 6(a)(3)
below.


2.            Payment of Awards Earned - Unless otherwise provided in this Plan,
payments of any Incentive Compensation Award will be made in three (3) annual
installments as follows:



 
(i)
The first annual installment shall be in an amount equal to 50% of the Incentive
Compensation Award amount, and shall be made on the 60th day after the end of
the Measurement Period.




 
(ii)
The second annual installment shall be equal to 30% of the Incentive
Compensation Award amount and shall be paid 12 months after the payment of the
first annual installment payment.

     

  (iii)  The third and final annual installment shall be equal to 20% of the
Incentive Compensation Award amount and shall be paid 12 months after the
payment of the second annual installment.


 
94

--------------------------------------------------------------------------------

 
 


3.            Forfeiture of Annual Installment Payments - Notwithstanding any
other provision of this Plan, should a Participant’s employment terminate with
the Employer for any reason, other than resignation of employment for “Good
Reason,” Termination “Without Cause,” Death, Disability, Retirement or a Change
in Control in accordance with Sections 6(d), prior to payment by the Employer to
him of any or all of the three annual installments payments due him, such
Participant shall forfeit any remaining unpaid annual installment payment(s).


4.             Payment of Awards earned in the form of Cash or Employer Common
Stock - If payment of an Incentive Compensation Award in the form of Common
Stock has not been approved by FNB Financial Services Corporation’s
shareholders, or, if approved, payment of Incentive Compensation Award in the
form of Common Stock is not designated by the Committee or is not permitted by
applicable law, all Incentive Compensation Awards shall be paid in cash. If at
any time the Board of FNB Financial Services Corporation (at its discretion)
seeks to have this Plan approved by FNB Financial Services Corporation’s
shareholders and such approval is obtained, the Incentive Compensation Award
may, at the option of the Board, be paid in the form of Common Stock if such
payment is permitted by applicable law, unless the Participant requests to
receive a portion of his distribution in cash (not to exceed 40% of the
Incentive Compensation Award) for purposes of paying his tax obligations and
such request is approved by the Committee. For purposes of determining the
number of shares of Common Stock to be paid to a Participant, the Fair Market
Value of Common Stock shall be determined as of the last trading day of the
applicable Measurement Period.


5.            Income Taxes Withheld - The Committee shall also have the
authority to withhold from the number of shares of Common Stock (or cash if
payable in cash) it distributes to a Participant an amount sufficient to pay any
outstanding withholding tax obligations with respect to the Participant’s
distribution.



 
(b)
Termination of Employment Prior to End of a Measurement Period



1.         Voluntary Termination or Termination “For Cause” - Except as provided
in Sections 6(b)(2), 6(d) and 6(e) below, if a Participant voluntarily
terminates employment with the Employer or is terminated by the Employer “For
Cause” prior to the last day of the Measurement Period, his participation in the
Plan shall cease immediately and he shall not be entitled to payment (forfeit
rights to any payment) for any Incentive Compensation Award for such Measurement
Period.


2.         Death, Disability, Retirement or Termination “Without Cause” -
Notwithstanding the above paragraph, if a Participant’s employment is terminated
because of his death, Disability, or normal or early Retirement (as defined in
FNB’s Pension Plan), or terminated “Without Cause,” prior to the last day of the
Measurement Period, the Participant (or his Beneficiary) shall be eligible to
receive a prorata payment of his Incentive Compensation Award at the end of the
Measurement Period for any Measurement Period then in progress. The prorata
amount shall be determined based upon the number of whole months during the
Measurement Period that he/she was employed compared to the total number of
whole months in such Measurement Period. Amounts payable in accordance with this
subparagraph 6(b) shall be paid at the end of the Measurement Period after the
Performance Objectives have been measured and the Incentive Compensation Award
amounts (if any) have been determined, and shall be paid in installments in the
same manner as provided in Section 6(a)(2) above. Notwithstanding the above, no
payment shall be made until after 6 months has elapsed since the Employee’s
employment ended. 



 
(c)
Failure to Obtain a Satisfactory Performance Evaluation - If a Participant fails
to receive a “satisfactory” performance evaluation, he shall automatically be
removed from the Plan. The Executive Officer of the Employer may, at his
discretion, recommend the Participant for


 
95

--------------------------------------------------------------------------------

 




 
 
reinstatement in the Plan following a subsequent “satisfactory” performance
evaluation. Upon approval of the recommended reinstatement by the Committee, the
Participant will be entitled to a pro-rata payment (based on the period of time
the Participant was active in the Plan) of his Incentive Compensation Award
which amount shall be paid in accordance with Section 6(a)(2) above.




 
(d)
Change in Control - Notwithstanding anything in Sections 6(a) or 6(b) above to
the contrary, if (i) a Change in Control occurs during a Measurement Period,
then, in such event, the Participant’s Incentive Compensation Award shall be
determined for each such Measurement Period as though each such Measurement
Period had ended as of the end of the calendar quarter prior to any public
announcement of such Change in Control, and any outstanding Awards will be paid
pro rata based on actual performance to such date. The Incentive Compensation
Award determined in accordance with the preceding sentence shall be fully vested
(subject to the employment requirements in the next sentence) and payable in
accordance with the next paragraph. The Participant will be entitled to payment
of the Incentive Compensation Award earned for each such Measurement Period only
if:




 
(i)
He/she remains employed by FNB (or its successor) until the date that would have
been the last day of the applicable Measurement Period, or if




 
(ii)
Prior to the end of the applicable Measurement Period, his employment is
terminated by FNB (or its successor) “without cause,” or he/she retires (whether
early, normal or late) under FNB’s qualified Pension Plan, or dies or incurs a
Disability, or




 
(iii)
He/she resigns from employment with FNB (or its successor) for “Good Reason” as
defined, prior to the end of the applicable Measurement Period.



Any amount payable under Section 6(d)(i) above shall be paid in three annual
installments in accordance with Section 6(a)(2) after the last day of the
applicable Measurement Period. Any amount payable under Sections 6(d)(ii) and
6(d)(iii) above shall be paid in a single lump sum payment six (6) months after
the date of the Participant’s termination of employment “Without Cause,”
Retirement, death, Disability, or resignation for “Good Reason.”


Upon a Change in Control, the dollar amount of the Incentive Compensation Award
or the number of shares of Common Stock (or stock or other securities into which
the Common Stock has been converted and all dividends thereafter paid thereon)
to be paid to a Participant shall be credited to the Participant and held by the
Employer (or its successor) for the benefit of the Participant until the payment
date specified in the preceding paragraph.



 
(e)
Threatened Change in Control - Notwithstanding anything in Sections 6(a) or 6(b)
above to the contrary, if a Threatened Change in Control take place during any
Measurement Period, then, in such event, the Participant’s Incentive
Compensation Award shall be determined for each such Measurement Period as
though each such Measurement Period had ended as of the end of the calendar
quarter prior to any public announcement of the Threatened Change in Control,
and any outstanding Awards will be paid pro rata based on actual performance to
such date. The Incentive Compensation Award determined in accordance with the
preceding sentence shall be fully vested (subject to the employment requirements
in the next sentence) and payable in accordance with the next paragraph. The
Participant will be entitled to payment of the Incentive Compensation Award
earned for each such Measurement Period only if:

 
                     (i)    He/she remains employed by FNB (or its successor)
until the date that would have been the last day of the applicable Measurement
Period, or

 
96

--------------------------------------------------------------------------------

 
 



 
(ii)
Prior to the end of the applicable Measurement Period, his employment is
terminated by FNB (or its successor) “Without Cause,” or he/she retires (whether
early, normal or late) under FNB’s qualified Pension Plan, or dies or incurs a
Disability, or




 
(iii)
He/she resigns from employment with FNB (or its successor) for “Good Reason” as
defined, prior to the end of the applicable Measurement Period.



Any amount payable under Section 6(e)(i) above shall be paid in three annual
installments in accordance with Section 6(a)(2) after the last day of the
applicable Measurement Period. Any amount payable under Sections 6(e)(ii) and
6(e)(iii) above shall be paid in a single lump sum payment six (6) months after
the date of a Participant’s termination of employment “Without Cause,”
Retirement, death, Disability or resignation of employment for “Good Reason.”



 
(f)
Exceptional Event - In the event of an “exceptional event,” the Board reserves
the right at its sole discretion to terminate the Plan in effect and pay pro
rata all participant based on the attainment of the Plan’s Performance
Objectives as of the end calendar quarter immediately preceding the “exceptional
event.” An “Exceptional Event” would be any event that the Board determines in
its sole discretion, has had or will have both a “substantial” and“material”
effect on one or more of the Plan’s Performance Objectives. Any such decision
made by the Board shall be final, conclusive and binding upon all persons,
including, without limitation, FNB Financial Services Corporation, FNB
Southeast, its corporate successors and any Participants.




 
(g)
Profit Center and Business Unit “Minimum” Performance Goal Requirements under
Part B (Internal Factors) of the Plan - Each individual Profit Center and/or
Business Unit must achieve certain minimum Performance Goals under Part B of the
Plan, otherwise the amount of Incentive Compensation Award that would be payable
under any measured Performance Goal under Part B will be forfeited as follows:



(i)         If the Employer achieves at least the Threshold level of performance
of any measured Performance Goal under Part B (Internal Factors) of the Plan but
less than the Target level of such measured Performance Goal, then each Profit
Center and/or Business Unit must achieve at least 85% of such Threshold measured
Performance Goal otherwise any Participant who is designated as a member of such
Profit Center and/or Business Unit will forfeit any Incentive Compensation Award
payable for that measured Performance Goal under Part B (Internal Factors) of
the Plan.


(i)         If the Employer achieves the Target level, or any higher level (such
as Maximum) of performance of any measured Performance Goal under Part B
(Internal Factors) of the Plan, then each Profit Center and/or Business Unit
must achieve at least the Threshold level of such measured Performance Goal
otherwise any Participant who is designated as a member of such Profit Center
and/or Business Unit will forfeit any Incentive Compensation Award payable for
that measured Performance Goal under Part B (Internal Factors) of the Plan.


Regardless of the level of individual performance by any Profit Center and/or
Business Unit under Part B (Internal Factors), the amount of Incentive
Compensation Award earned and payable under Part A (External Factors) by any
Participant who is designated as a member of such Profit Center and/or Business
Unit shall not be affected by this Section 6(g).



 
(h)
Regulatory Issues and/or Events - In the event that the Employer is under any
IRS, SEC or other Regulatory Authority enforcement action, such as a Memorandum
of Understanding (MOU), or other similar event, the Board reserves the right, at
its sole discretion, to terminate or amend this Plan and to either delay or
declare “null and void” the payment of any bonuses earned under this Plan. Any
such decision made by the Board shall be final, conclusive and binding upon


 
97

--------------------------------------------------------------------------------

 

           all persons, including, without limitation, FNB Financial Services
Corporation, FNB Southeast, its corporate successors and any Participants.


7.         Miscellaneous



 
(a)
No Assignment - No right or benefit under this Plan or under any Participant’s
Award Certificate issued hereunder, may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of in any way by a Participant (except, upon
death, to a Beneficiary) and any attempt by a Participant to sell, assign,
transfer, pledge, hypothecate or dispose of his interest shall be null and void
and shall not be recognized by the Plan. Notwithstanding the foregoing, any
business entity succeeding to substantially all of the business of FNB by
purchase, merger, consolidation, sale of assets or otherwise, shall be bound by
and shall adopt and assume FNB’s obligations under this Plan.




 
(b)
Employment - Except for the benefits provided by this Plan, nothing in this Plan
or in any grant of Incentive Compensation Award hereunder is intended or should
be interpreted to confer upon any Participant the right to continue in the
employ of the Employer, or to interfere with or restrict in any way the right of
the Employer to discharge or terminate the employment of any Participant at any
time for any reason whatsoever, with or without cause.




 
(c)
Amendments - The Board shall have the right to amend the Plan at any time;
provided, however, that no such amendment shall reduce or cancel an outstanding
Participant Award Certificate or any Incentive Compensation already earned by a
Participant under the Plan.




 
(d)
Termination - The Employer expects to continue this Plan until the Termination
Date, but does not obligate itself to do so. The Board reserves the right to
discontinue and terminate this Plan at any time and for any reason (including a
change, or an impending change, in the tax laws of the United States or any
State). Termination of the Plan shall be binding on all Participants, but in no
event may such termination reduce or cancel an outstanding Participant Award
Certificate or any Incentive Compensation already earned by a Participant under
the Plan.



If the Plan is terminated, the Board may, at its option, determine each
Participant’s Incentive Compensation for each Measurement Period then in
progress as though each such Measurement Period had ended as of the end of the
Plan Year in which termination occurs. In such event, any outstanding awards
will be paid pro rated based on actual performance to such date and shall be
paid in the same manner, and be subject to the same limitations, as set forth in
Section 6(b)(2).



 
(e)
Taxes - If the whole or any part of any Participant’s Incentive Compensation
Award is subject to the payment of any estate, inheritance, income or other tax
which FNB shall be required to pay or withhold, FNB shall have the full power
and authority to withhold and pay such tax out of any monies or other property
in its hand for the account of such Participant. Prior to making any payment of
Incentive Compensation Award, FNB may require such releases or other documents
from any lawful taxing authority as it shall deem necessary.




 
(f)
Benefits Unfunded - The benefits provided by this Plan shall be unfunded. All
amounts payable under this Plan to Participants shall be paid from the general
assets of FNB, and nothing contained in this Plan shall require FNB to set aside
or hold in trust any amounts or assets for the purpose of paying benefits to
Participants. This Plan shall create only a contractual obligation on the part
of FNB and Participants shall have the status of general unsecured creditors of
FNB under the Plan with respect to amounts payable to them hereunder.




 
(g)
Receipt or Release - Any payment to a Participant in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against FNB and its directors, officers, agents and employees, and
the Board may require such Participant, as a condition precedent to such
payment, to execute a receipt and release to such effect.


 
98

--------------------------------------------------------------------------------

 
 



 
(h)
Controlling Law - The Plan shall be construed and enforced in accordance with
the laws of the State of North Carolina.




 
(i)
Amendment or Termination to Comply with Section 409A. Notwithstanding anything
to the contrary, this Plan shall not be amended or terminated unless the
amendment or termination is in compliance with Section 409A.




 
(j)
Compliance with Section 409A. It is intended that this Plan shall comply with
Section 409A. Accordingly, in interpreting, construing or applying any
provisions of this Plan, the same shall be construed in such a manner as shall
meet and comply with Section 409A, and in the event of any inconsistency with
Section 409A, the same shall be reformed so as to comply with Section 409A.







IN WITNESS WHEREOF, the undersigned have executed this Plan this ____ day of
___________________________, 2005.




FNB FINANCIAL SERVICES CORPORATION




By: ________________________________
Chairman of the Board


COMPENSATION COMMITTEE




By: ________________________________
Chairman of Compensation Committee

 
99

--------------------------------------------------------------------------------

 



EXHIBIT #1


FNB Financial Services Corporation
Long Term Incentive Plan


Plan Rules for Awards - Effective January 1, 2006


Measurement Period


January 1, 2006 through December 31, 2009 (4 years)


Relative Weights of Factors



 
Weight
Factors
Part A
40%
External Factors
Part B
60%
Internal Factors



Performance Objectives


Part A - External Factors - Shareholder Return



Average Annual Shareholder Return


Measures the average percentage increase in total shareholder return for each of
the calendar years during the Measurement Period. This is determined by adding
the percentage increase in shareholder return for each calendar year during the
Measurement Period and then dividing the total sum by the number of years in the
Measurement Period. Total shareholder return for a calendar year is determined
by taking the difference in the Beginning Price and Ending Price for each
calendar year plus the total cash dividends for such year and then dividing this
total return (or loss) by the Beginning Price for such year. Figures will be
adjusted for any stock splits or dividends. The Ending Price is the average
closing price of FNB stock over the last 15 business days in each December. The
“Beginning Price” is the Ending Price for the prior calendar year.




Example: (The table below is based on the attainment of the target goal.)




Year
Beginning Price
Ending Price
$Price Increase
Cash Dividend
Total $return
Total% Return
2006
2007
2008
2009
$18.00
$19.30
$20.73
$22.30
$19.30
$20.73
$22.30
$24.03
$1.30
$1.43
$1.57
$1.73
$.50
$.50
$.50
$.50
$1.80
$1.93
$2.07
$2.23
10%
10%
10%
10%
Average Annual Shareholder Return  
10%

 

 
100

--------------------------------------------------------------------------------

 





Part B - Internal Factors

 
Internal Measurements
Relative Weights
   
1.     Average Annual Return on Average Assets (ROAA)
2.     Growth in Average Earning Assets
40%
20%
Total            
60%




Average Annual Return on Average Assets (ROAA) - Shall mean the average of the
Average Annual Return on Average Assets for each of the Plan Years in the
Measurement Period.


Growth in Average Earning Assets - Shall mean the compounded annual growth in
the Average Earning Assets of FNB Financial Services Corporation from the last
day of the month prior to the beginning of the Measurement Period to the last
day of the month of the Measurement Period.


Performance Goals


Part A
Average Annual
Shareholder Return
Threshold
7.5%
Target
10.0%
Maximum
15.0%





Part B
Performance Objectives
Average ROAA
Growth in Average
Earning Assets
Threshold
1.0%
8.5%
Target
1.1%
11.0%
Maximum
1.25%
16.0%



Incentives to be Paid


At Threshold
50% of Target Award
At Target Levels
100% of Target Award
At Maximum Levels (or above)
150% of Target Award




 
101

--------------------------------------------------------------------------------

 





Schedule of Incentive Compensation Target Awards






Participant
Title
Average Base
Annual
Salary*
(Estimated)
Target
%
Target A
ward
(Estimated)
                                                                               
                             
Total            
     
$1,605,661



*Note:  Takes 2005 Base salary and assume 5% annual increase. However, at the
end of the measurement period the amounts will be adjusted based on the actual
average Base annual salaries.


** Those Participants who are marked by ** are Participants who are assigned to
a Profit Center and/or Business Unit of the Employer.




Average base salary and target percentage information will remain confidential.
Each participant in the Long Term Incentive Plan will receive a Participant
Certificate that will provide the estimated average annual base salary, target
percentage and estimated target award. A sample bonus calculation will also be
included in this Certificate.

 
102

--------------------------------------------------------------------------------

 





Incentive Compensation Determination Table




Part A
Part B
Average Annual Shareholder Return
Average Annual ROAA
Compounded Growth in Average Earning Assets
% of Target Award Payable
Threshold
7.5%
1.00%
8.5%
50%
 
8.0%
1.02%
9.0%
60%
 
8.5%
1.04%
9.5%
70%
 
9.0%
1.06%
10.0%
80%
 
9.5%
1.08%
10.5%
90%
Target
10.0%
1.10%
11.0%
100%
 
11.0%
1.13%
12.0%
110%
 
12.0%
1.16%
13.0%
120%
 
13.0%
1.19%
14.0%
130%
 
14.0%
1.22%
15.0%
140%
Maximum
15.0%
1.25%
16.0%
150%







Summary of Corporate Goals





 
Threshold
Target
Maximum
1. Average Annual Shareholder Return
 
2. Average Annual ROAA
 
3. Compounded Annual Growth in Average Earning Assets
7.5%
 
1.0%
 
8.5%
10%
 
1.1%
 
11%
15%
 
1.25%
 
16%






 
103

--------------------------------------------------------------------------------

 





Sample Calculation


Incentive Compensation Bonus Calculation
for


(Plan Participant)


End of 4 year Measurement Period, December 31, 2009, the following goals were
obtained:



 
a.
Average Annual Shareholder Return = 9.0%




 
b.
Average Annual ROAA = 1.08%




 
c.
Compounded Annual Growth in Average Earning Assets = 12%




 
d.
Average annual Base Salary $ 130,112




 
% Goal
Weight
Target Award
Incentive Compensation
Shareholder Return
80%
40%
$ 52,045
41,636
ROAA
90%
40%
52,045
46,840
Asset Growth
110%
20%
26,022
28,624
 
Total Award        
117,100









104




















